Citation Nr: 1015267	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability with radiculopathy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from July 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in Louisville, Kentucky in 
December 2009.  A transcript of that hearing is of record.

VA is required to obtain a medical opinion on the question of 
a possible relationship to military service if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As will be explained below, the Board finds that the McLendon 
standard has been met, and the Veteran is entitled to VA 
nexus opinions on the question of the likelihood that his 
hepatitis C and lumbar spine disability with radiculopathy 
are traceable to military service.

The Veteran has alleged that his currently diagnosed 
hepatitis C is the result of inoculations using an air gun 
that had been used to inoculate several other soldiers before 
him.  Essentially, the Veteran alleges that because the air 
gun was used for several soldiers, blood from other 
individuals was transferred onto the air gun prior to it 
being used on him.  See December 2009 Board hearing.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades, 
etc.  These factors are recognized by VA in VBA letter 211B 
(98-110) November 30, 1998.

At the December 2009 Board hearing, the Veteran responded 
"no" to a list of risk factors identified by his 
representative, noting that he was not an injection drug 
user, was not a recipient of donated blood products or 
organs, was not a hemodialysis patient, had not had body 
piercings or tattoos done with non-sterile instruments, was 
not born to a mother with hepatitis C, and had not shared 
personal items such as a razor, toothbrush, or anything else 
that may have come into contact with an infected person.

Here, there is no dispute that the Veteran is currently 
diagnosed with hepatitis C, with the earliest diagnosis 
apparently made in 2000.  The question at hand is whether his 
currently diagnosed hepatitis C is traceable to his period of 
active duty service; in particular, to an alleged in-service 
inoculation with an air gun.  In this regard, the Board notes 
that the Veteran is competent to report an incident that 
occurred during military service.  Although the service 
medical records do not document an in-service inoculation, at 
a December 2009 Board hearing, the Veteran relayed his 
account of the in-service inoculation, which he believes led 
to his hepatitis C.  His statements are not contradicted by 
any official document or account.  However, at his 2009 Board 
hearing, the Veteran also stated that he was not an injection 
drug user, and it is unclear whether or not this is the case, 
as outpatient treatment records document cocaine dependence, 
opioid dependence, and barbiturate abuse, (see March 2005 
Discharge Summary), and a December 2006 entry noted 
methamphetamine and crack cocaine use in the last 40 days.  
Furthermore, a May 1977 Notification of Drug Abuse 
information stated that the Veteran was an amphetamine user, 
and a June 1977 entry noted that the Veteran was a poly drug 
abuser of cannabis, amphetamine, and methaqualone.  (Most of 
these may be taken by means other than injection, but it 
raises questions about potential risks for hepatitis C.)

In this case, because the Veteran has speculated that he was 
exposed to the hepatitis C virus when he was inoculated with 
an air gun during his time on active duty, and the Veteran is 
competent to relay an in-service experience which is 
uncontradicted by the evidence of record, the Board finds 
that a medical opinion is necessary to address the medical 
probabilities that the Veteran contracted hepatitis C as a 
result of this inoculation, or as a result of any other in-
service risk factor, including intravenous drug use.  The 
examiner should evaluate any other discernable risk factors 
or signs or symptoms of hepatitis C documented in the claims 
file, including commenting on the numerous entries in the 
outpatient treatment records from the Louisville VA medical 
center, which document cocaine dependence, opioid dependence, 
and barbiturate abuse.  See March 2005 Discharge Summary; and 
see December 2006 entry noting methamphetamine and crack 
cocaine use in the last 40 days.

The Board will therefore remand to obtain a medical opinion 
regarding the medical probabilities that the Veteran's 
currently diagnosed hepatitis C is attributable to military 
service.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the Veteran's 
current hepatitis C is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
related to his in-service inoculation with an air gun or to 
any other identified risk factor or combination of factors, 
including the in-service notations referencing drug abuse.  A 
complete rationale should be given for all opinions and 
conclusions expressed.

As for his lumbar spine claim, the Veteran contends that 
since he initially injured himself playing football while in 
the service in 1976, he has continuously experienced problems 
with his back.  See December 2009 Board Hearing.

The Veteran's service treatment records contain a May 1977 
entry noting that the Veteran was kicked in the back while 
playing football.  The Veteran stated that he jumped for the 
football and someone kicked him.  The impression given was no 
spasm or tenderness present, but pain was noted from the L-5 
area to the knee.  Another May 1977 entry noted that the 
Veteran complained of pain in the thigh from a football 
injury seven months earlier, noting that he was kicked in the 
L-5 spine and felt numb on his right buttock, noting that he 
occasionally experienced shooting pain down his right leg, 
and that occasionally it hurt to walk.  The examiner noted a 
tender right sacroiliac joint, negative straight leg raising, 
and a contusion of the peripheral nerve.  No discharge 
medical evaluation is found in the claims file.

The Veteran's outpatient treatment records from the 
Louisville VAMC contain an October 2003 entry noting that the 
Veteran was in a car accident and had severe pain in his 
lower ribs and upper abdomen, in addition to left back pain.  
The outpatient treatment records also contain several entries 
showing chronic low back pain, (see August 2002 entry), and a 
December 2005 entry noted that the Veteran experienced back 
pain after a work injury while moving a 300-pound stone.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
back disability (if one in fact exists) "may be associated" 
with his period of active duty military service, the Board 
finds that a medical nexus opinion is required in order to 
fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon.  Here, there is evidence of current complaints 
of chronic low back pain (although no specifically diagnosed 
back disability), and evidence of an in-service low back 
injury in 1977, when the Veteran was kicked in the back while 
playing football.  Finally, the Veteran has described 
experiencing back pain continuously since the in-service 
football injury.  As such, the Board finds that a medical 
examination and nexus opinion is needed to identify any 
current lumbar spine disability, and thereafter, to determine 
the medical likelihood that a current low back disability is 
at least as likely as not traceable to his period of military 
service.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
hepatitis C examination.  A medical 
professional should take a detailed 
history, review the file, and provide a 
nexus opinion regarding the medical 
probability that the Veteran's currently 
diagnosed hepatitis C is attributable to 
his period of active military service 
from July 1976 to September 1977.  The 
examiner should discuss whether the 
Veteran was exposed to hepatitis C risk 
factors in service (specifically 
addressing air gun inoculation and drug 
abuse), and if so, the examiner should 
offer an opinion regarding any possible 
relationship between an in-service risk 
factor and his currently diagnosed 
hepatitis C.  The examiner should 
specifically address the in-service and 
post-service risk factor of intravenous 
drug use, as drug use was mentioned in 
the STRs in addition to outpatient 
treatment records dated from January 2000 
through June 2009.  The examiner should 
discuss whether any symptoms of hepatitis 
C were manifested during service and 
whether the period of time from discharge 
from service to the initial diagnosis has 
any effect on the analysis regarding the 
likelihood that hepatitis C was in fact 
contracted during military service.

2.  The Veteran should be afforded a VA 
spine examination.  The examiner should 
set forth diagnoses for each disability 
found and provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability is, 
even in part, attributable to military 
service, especially the documented 
football injury in 1976 or 1977.  The 
Veteran's testimony regarding continued 
back symptoms since service, and the 1977 
in-service entry noting a football injury 
where the Veteran was kicked in the back, 
should be taken into account when 
arriving at an opinion.  Further, the 
post-service 2003 motor vehicle accident, 
and the work-related injury that occurred 
in December 2005 should be taken into 
account in forming an opinion.  The 
examiner should offer an opinion as to 
the degree of likelihood that the work-
related injury in 2005 represented an 
aggravation of a pre-existing back 
injury, or if it was an independent, 
separate injury.

(The AOJ should make sure that the 
medical opinions comply with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If a report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If a benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

